United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATIONAL FOREST SERVICE, TAHOE
NATIONAL FOREST, Camptonville, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1179
Issued: September 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2007 appellant filed a timely appeal from a December 21, 2006 merit
decision of the Office of Workers’ Compensation Programs that granted him a schedule award
for 10 percent impairment of the right lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award
ISSUE
The issue is whether appellant has more than 10 percent impairment of the right lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
On October 7, 1987 appellant, then a 35-year-old engineer, filed a traumatic injury claim
alleging that he injured his right knee on October 4, 1985 when he stumbled over logging. He
did not stop work. On October 8, 1985 Dr. Roland O. Dutton, a Board-certified orthopedic

surgeon, diagnosed right medial meniscus tear. He requested authorization to perform an
arthroscopy and meniscus repair/meniscectomy. The Office accepted appellant’s claim for right
knee tear and authorized the surgery.
On November 1, 1985 Dr. Dutton performed a partial arthroscopic medial meniscectomy
to repair a right medial meniscus tear. In a July 1, 1987 report, he indicated that appellant’s
condition had not improved and recommended a repeat arthroscopy. The Office authorized the
second arthroscopy. On August 28, 1987 Dr. Dutton performed a lateral subcutaneous
retinacular release on the right knee.
On November 9, 2004 appellant filed a claim for a recurrence of his medical condition.
He did not stop work. Appellant began experiencing pain in his knee in October 2004. The
Office accepted his claim. In a May 10, 2005 report, Dr. Donald G. Downs, a Board-certified
family practitioner, noted appellant’s medical history of a medial meniscus tear in 1985 and his
current complaints of right medial knee pain “that is worse with twisting on his knee, worse with
ambulating on uneven ground, worse with squatting activities with occasional giveaway
sensations.” He diagnosed probable recurrent medial menisci tear versus osteochondral injury of
the left knee. Dr. Downs found that appellant did not fully recover from his October 4, 1985
work injury although he had managed to continue in his usual employment.
On September 13, 2005 appellant requested a schedule award. On September 23, 2005
the Office informed him that it was unable to consider his schedule award request because the
medical evidence of record indicated that his condition had not reached maximum medical
improvement.
In a May 25, 2005 report, Dr. David B. Coward, a Board-certified orthopedic surgeon,
diagnosed medial meniscus tear with medial compartment articular cartilage injury of the right
knee. He noted that appellant began experiencing increasing knee pain in 2004 and that x-ray
testing revealed evidence of mild degenerative changes. Although Dr. Coward concluded that
appellant could continue working at his present job status, he noted that “twisting, turning,
squatting, kneeling and stairs are all aggravating factors.” He noted that appellant’s right knee
range of motion was “0 to 135.” Dr. Coward determined that appellant was a candidate for a
repeat knee arthroscopy to better assess the status of his interarticular structures.
The Office authorized a right knee arthroscopy on September 29, 2005.
On October 19, 2005 Dr. Coward performed partial medial and lateral meniscectomy on
the right knee. He recorded a preoperative diagnosis of right knee medial meniscus tear and a
postoperative diagnosis of right knee medial meniscus tear with lateral meniscus tear. The
October 20, 2005 diagnostic report of Dr. Emily L. Leff, a Board-certified pathologist, diagnosed
“shavings, right knee: tissue consistent with knee shavings showing mild degenerative changes
of cartilage.” In an October 27, 2005 follow up report, Dr. Coward noted that appellant should
reach permanent and stationary status by March 1, 2006. He reported that appellant’s knee range
of motion was “0 [to] 120.”
On December 8, 2005 Dr. Coward reported that appellant’s “knee range of motion …
lacked the last few degrees of full knee flexion and extension.” Dr. Coward noted the same

2

range of motion in reports dated January 26 to September 19, 2006. In a March 7, 2006 report,
Dr. Coward opined that appellant was permanent and stationary and could work full duty.
On November 21, 2006 the Office requested that an Office medical adviser review the
record and address appellant’s permanent impairment.
In a December 4, 2006 report, the Office medical adviser concluded that appellant had 10
percent permanent impairment of the right lower extremity. He noted that appellant’s surgical
history, including the partial arthroscopic medial and lateral meniscectomy on October 19, 2005.
The Office medical adviser explained that postoperative progress reports indicated that appellant
reached maximum medical improvement on March 7, 2006 and that he “lacked the last few
degrees of full extension and flexion.” Utilizing the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides),1 he recommended 10 percent
impairment of the right lower extremity. The Office medical adviser based his conclusion on the
Diagnosis-Based Estimates in Table 17-33 of the A.M.A., Guides, which provide for 10 percent
impairment for a partial medial and lateral meniscectomy.
By decision dated December 21, 2006, the Office granted appellant a schedule award for
10 percent impairment of the right lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.4
ANALYSIS
The Board finds that appellant has not established that he has more than 10 percent
impairment of the right leg. Although Dr. Coward submitted several reports, he did not address
appellant’s right leg impairment under the A.M.A., Guides. While he noted that appellant had
motion of “0 [to] 120” in his October 27, 2005 report, this is insufficient to establish the basis for
a schedule award as appellant had not yet reached maximum medical improvement.5 In
1

A.M.A., Guides (5th ed. 2001).

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

See id.; Linda R. Sherman, 56 ECAB ___ (Docket No. 04-1510, issued October 14, 2004).

5

See Robert P. Stafford, 30 ECAB 234 (1978).

3

subsequent reports, Dr. Coward did not provide specific measurements by which the impairment
to appellant’s knee could be rated under the A.M.A., Guides.
The Office medical adviser’s December 4, 2006 report addresses appellant’s degree of
permanent impairment pursuant to the A.M.A., Guides. He reviewed the medical evidence and
found that appellant had 10 percent impairment of the right leg. The Office medical adviser
based his recommendation6 on Table 17-33 of the A.M.A., Guides. Table 17-33 provides that a
partial meniscectomy, medial and lateral, such as appellant underwent on October 19, 2005
represents 10 percent impairment of the lower extremity.7 The Board finds that the Office
medical adviser based his opinion on a proper review of the record and appropriately applied the
A.M.A., Guides in finding that appellant had 10 percent impairment of the right lower extremity.
The Board notes that the Office medical adviser found no basis for additional impairment.
On appeal, appellant asserts that his schedule award was insufficient as it did not take
into account his activity limitations and the manner in which his accepted condition affected his
injury to perform his work duties. However, the Board has held that the amount payable
pursuant to a schedule award does not take into account the effect that the impairment has on
employment opportunities, wage-earning capacity, sports, hobbies or other lifestyle activities.8
Thus, the impact of the work injury on appellant’s ability to perform his work duties is not a
basis for paying a schedule award under 5 U.S.C. § 8107.
CONCLUSION
The Board finds that appellant has not shown that he has greater than 10 percent
impairment of the right lower extremity, for which he received a schedule award.

6

A.M.A., Guides 546, Table 17-33.

7

Id.

8

Denise L. Crouch, 57 ECAB ___ (Docket No. 04-1905, issued October 21, 2005). The Board in Crouch also
noted that the provisions for schedule awards under the Act are separate from consideration of factors that would be
used to determine disability based on wage loss.

4

ORDER
IT IS HEREBY ORDERED THAT the December 21, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

